Citation Nr: 1721376	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1967 until August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.

The Veteran was offered, first accepted, and then subsequently withdrew a hearing request in this matter.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review was also conducted of the Veteran's Virtual VA claims file.

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a claim for entitlement to service connection for a lower back disability in November of 2010.  That claim was denied in May of 2011.

The Veteran has asserted in various written statements that his lower back disability was caused by his service in Vietnam.  During that portion of his active duty, from January 1968 until January 1969, the Veteran spent a good bit of time loading ammunition onto trucks.  The Veteran claims that the lifting and twisting involved with this activity resulted in injury to his back.  He has indicated that he had no back issues prior to his time served in Vietnam, that the condition has been chronic since that time, and that it has worsened, on occasion requiring bed rest.

None of the Veteran's service treatment records reflects any complaint or diagnosis of, nor any treatment for, any back issues.  His entrance and separation examinations report "spine, other musculoskeletal" as normal, and the Veteran, in his own words, reported himself to be in "fair health" in the separation examination.

None of the Veteran's VA medical records reflect any notation regarding back issues either.  Indeed, one general primary care visit to the Richmond, Ohio VA community based outpatient clinic in April 2011 indicates the Veteran denied that he had any medical problems at all at that time.  In the "Review of Systems" section of the report, next to "Musculoskeletal,"  is the entry "no complaints."

To this lack of evidence in his service treatment and VA records, the Veteran has submitted into the record a number of private treatment records from 1990 and 1991 consultations with a Camden, Ohio Doctor of Osteopathy offering both a diagnosis of his condition and an opinion that it is related to his service.  A July 1990 letter from the Mayfield Neurological Institute reports a lumbosacral CT scan as revealing a disc bulging at L4-5 with bi-vacuum disc and degenerative changes at L5-S1.  Disc space is reported as narrowing at the L5-S1 level.  A December 1990 letter from the Veteran's doctor offers the opinion that the condition "is related to him doing heavy labor at work for the last 22 years.  It is a well known fact that sometimes this is the case with severe degenerative changes related to heavy work for a prolonged period of time."  Twenty-two years previous to the date of the letter would put the initiation of this source of causation at 1968, the start of the Veteran's service in Vietnam.  The same doctor, however, notes his view that the first episode of severe back pain did not occur until 1979.  A January 1991 letter from the same doctor, purporting to offer clarification of the earlier opinion, indicates that "this injury on 6/25/87 aggravated a pre-existing degenerative condition in his back."  No evidence in the record discusses a June 1987 injury.

This evidence offers a possibility both that the back condition is itself entirely attributable to the Veteran's service and, alternatively, that it results from a pre-existing condition aggravated by the Veteran's service. 

Given the reasonable issues raised by the Veteran's lay and private medical evidence describing a current condition, possibly attributable to or aggravated by, the Veteran's service, as well as the duties imposed upon the VA to assist in the development of claims, including the provision of adequate medical examinations to allow for a well-informed decision on the claim, the Board finds that further development of the record is necessary here.  See 38 U.S.C.A. § 5103A (2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).         

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records relating to his lower back condition.  The RO should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  Obtain any relevant VA treatment records not already a part of the record. 

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his lower back condition.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address the following:

(a) Is it clear and unmistakable that the Veteran entered active military service with a pre-existing low back disability?  The examiner is advised that the Veteran served on active duty from August 1967 until August 1969.

(b) If YES, is it clear and unmistakable that the Veteran's pre-existing low back disability WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  The examiner is advised that the Veteran served on active duty from August 1967 until August 1969.

(c) If the Veteran DID NOT clearly and unmistakably enter active military service with pre-existing low back disability, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's low back disability is etiologically related to any symptomatology noted during such service?  The examiner is advised that the Veteran served on active duty from August 1967 until August 1969.  The examiner must also consider the Veteran's lay statements that the lifting and twisting involved with loading ammunition onto trucks during service resulted in injury to his back.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



